Citation Nr: 1549909	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  11-04 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a severed saliva gland.
 
2.  Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right perforated tympanic membrane.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter

ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active service from August 1953 to August 1956. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction currently resides at the RO in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a December 2014 hearing conducted via videoconference.  A transcript of the hearing is of record. 

The Board notes that the Veteran was previously represented in this appeal by Veterans of Foreign Wars.  However, the Veteran submitted a VA Form 21-22 dated January 2014 appointing Disabled American Veterans  as his representative. Thus, the Veteran is no longer represented by Veterans of Foreign Wars in this case. 

In January 2015, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board notes that following the issuance of the most recent supplemental statement of the case (SSOC) in May 2015, additional VA treatment records as well as VA examination reports were associated with the claims folder.  Under 38 C.F.R. § 20.1304(c), additional pertinent evidence must be referred to the agency of original jurisdiction (AOJ) if such evidence is not accompanied by a waiver of AOJ jurisdiction.  However, a review of these records and examination reports reveal that these records do not pertain to the Veteran's § 1151 claims on appeal, nor has the Veteran contended such.  Accordingly, the Board finds that the Veteran is not prejudiced thereby in the adjudication of these claims.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In January 2007, the Veteran underwent a right ear tympanoplasty and mastoidectomy (Bondy procedure) at the VA Medical Center in Dallas, Texas.

2.  The Veteran's claimed severed saliva gland resulting in a loss of taste following the January 2007 right ear tympanoplasty and mastoidectomy was not the result of VA's failure to exercise the degree of care that would be expected of a reasonable health care provider, and the event was reasonably foreseeable and the treatment occurred with the Veteran's informed consent.

3.  The Veteran did not sustain an additional chronic disability manifested by a right perforated tympanic membrane as a result of the January 2007 procedure.







CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for severed saliva gland are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015). 

2.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for right perforated tympanic membrane are not met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for severed saliva gland and right perforated tympanic membrane.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in January 2015, the Board remanded these claims and ordered the agency of original jurisdiction (AOJ) to obtain all outstanding VA treatment records, to include an informed consent form for the Veteran's January 2007 tympanoplasty and mastoidectomy, as well as provide the Veteran with a VA examination for his § 1151 claims and associate a copy of the examination report with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, all relevant outstanding VA treatment records, to include the Veteran's informed consent form for his January 2007 surgery, were obtained and associated with the claims folder.  Also, the Veteran was provided a VA examination in April 2015 for his § 1151 claims and a report of the examination was associated with the claims folder.  The Veteran's claims were readjudicated via the May 2015 SSOC.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  A March 2010 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The March 2010 letter further notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

As noted above, the Veteran was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his § 1151 claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the Veteran's § 1151 claims, and suggested the submission of evidence that would be beneficial to the Veteran's claims, namely evidence concerning his severed saliva gland and right perforated tympanic membrane.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the criteria necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the criteria necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board observes that in a September 2015 statement, the Veteran reported that he received medical treatment at the VA Medical Center in Pensacola, Florida prior to 2010.  The Board further notes that there are no records from the Pensacola VA Medical Center dated prior to 2010 associated with the claims folder.  Pertinently, however, the Veteran only referenced these records as a response to a September 2015 letter from VA concerning his claim of entitlement to service connection for an undescended testicle.  Indeed, the Veteran has not indicated that these VA treatment records are relevant to his § 1151 claims currently on appeal.  Further, the Veteran's January 2007 right ear tympanoplasty and mastoidectomy and follow-up treatment is documented in his records from the VA Medical Center in Dallas, Texas and these records are associated with the claims folder.  Therefore, the Board finds that remand for records from the Pensacola VA Medical Center as to the § 1151 claims currently on appeal is not necessary.
 
Additionally, the Veteran was provided a VA examination in April 2015 with regard to his § 1151 claims.  The examination report reflects that the examiner reviewed the Veteran's claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination report is adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2015).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a videoconference hearing in December 2014.

Accordingly, the Board will proceed to a decision.

Compensation benefits under 38 U.S.C.A. § 1151

Effective October 1, 1997, the United States Congress amended 38 U.S.C.A. § 1151.  See § 422(a) of PL 104-204.  The purpose of the amendment was, in effect, to overrule the United States Supreme Court decision in Brown v. Gardner, 115 S. Ct. 552 (1994), which held that no showing of negligence was necessary for recovery under § 1151.  In pertinent part, § 1151, as amended, reads as follows:  

Compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or  death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

(B) an event not reasonably foreseeable.

See 38 U.S.C.A. § 1151 (2015).  
From the plain language of the statute, it is clear that to establish entitlement to       § 1151 benefits, all three of the following factors must be shown:  (1) disability/additional disability, (2) that VA hospitalization, treatment, surgery,  examination, or training was the cause of such disability, and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

For all claims received after October 1, 1997, 38 C.F.R. § 3.361 is the regulation that implements 38 U.S.C.A. § 1151.

To determine whether a Veteran has an additional disability, VA compares the Veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy program upon which the claim is based to the Veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each body part involved or system separately.  See 38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a Veteran received care, treatment, or examination and that the Veteran has an additional disability or died does not establish causation.  See 38 C.F.R. § 3.361(c)(1).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, the Veteran must show that the hospital care, medical or surgical treatment, or examination caused the Veteran's additional disability or death, and VA failed to exercise the degree of care that would be expected of a reasonable health care  provider; or VA furnished the hospital care, medical or surgical treatment, or examination without the Veteran's or, in appropriate cases, the Veteran's representative's informed  consent.  38 C.F.R. § 3.361(d)(1)(ii).  Consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  Id.

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  Id.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  Id.

The Veteran contends that compensation under § 1151 is warranted for severed saliva gland and right perforated tympanic membrane as a result of a surgical procedure performed in January 2007 on his right ear, specifically a canal-wall down master treatment plan possible Bondy mastoidectomy to exteriorize his attic cholesteatoma.  See, e.g., the December 2014 Board hearing transcript, pgs. 14-17; see also a VA treatment record dated January 2007. 

VA treatment records from the VA Medical Center in Dallas, Texas document the Veteran's treatment for his right ear cholesteatoma.  A review of these records reveals that in December 2006, the Veteran was treated for a follow-up evaluation to a CT temporal bone scan which was in November 2006.  At that time, the Veteran reported decreased hearing in the right ear and was assessed with right ear cholesteatoma.  On January 3, 2007, the Veteran received ENT treatment, and the VA physician, Dr. B.I., noted that the Veteran had a history of left ear surgery three times with the last two done at the VA Medical Center with a mastoid obliteration followed by oculocephalic reflex.  The Veteran reported hearing on the left side had improved slightly but that his right ear is the one he hears mostly out of.  Dr. B.I. noted that the Veteran had a history of right sided cholesteatoma and had intermittent foul smelling otorrhea from the right ear.  After examination of the Veteran, Dr. B.I. rendered diagnoses of bilateral mixed loss with poor discrimination in the left ear; right attic retraction pocket cholesteatoma; and status post canal-wall down master treatment plan with stable cavity.  He reported that the treatment options for the right ear including in-office aural toileting every 4 to 6 weeks to prevent recurrent infections in the attic retraction pocket versus canal-wall down master treatment plan possible Bondy mastoidectomy to exteriorize his attic cholesteatoma.  Although the operation would not improve the Veteran's hearing, it would make the ear safer. 

On January 31, 2007, the Veteran underwent a right ear tympanoplasty and mastoidectomy (Bondy procedure).  The informed consent form with the Veteran's signature is associated with the claims folder.  Further, a January 10, 2007 treatment record documents the Veteran's informed consent.  The January 31, 2007 surgery operative note indicates preoperative and postoperative diagnosis of right cholesteatoma, no apparent complications, and findings of attic cholesteatoma, ossicular chain intact, and ossicle left in place.  The Veteran was discharged the same day and discharge medication was given and reviewed.  He reported that his pain was 3/10 and pain medication was effective.  The treatment record further notes that circumference dressing remained intact with small amount of increased sanguinous draining from upon standing.  A February 1, 2007 treatment record documents follow-up phone contact with the Veteran and his report that he had some bleeding but subsided.  He received treatment on February 8, 2007 at which time he had no complaints and wanted to return to work.  Another treatment record dated February 15, 2007 noted the Veteran's inability to place drops in his ear canal.  He was assessed with status post canal-wall down/master treatment plan doing well.  A March 1, 2007 treatment record similarly notes that the Veteran's treatment plan was doing well.  On March 8, 2007, the Veteran complained of exaggerated salty taste, numb ear, and dysphagia.  A July 24, 2007 treatment record indicated no otorrhea, vertigo, or otalgia, and the Veteran did not have any complaints at that time and he was doing well.  Indeed, the record is absent any subsequent procedures for the Veteran's right ear.          

The Veteran was afforded a VA examination in April 2015 to address the § 1151 issues.  The VA examiner documented the Veteran's report that he sustained a severed salivary gland and additional right perforated tympanic membrane as a result of the surgical procedure provided at the Dallas VA Medical Center in January 2007.  Notably, the VA examiner reported that the Veteran was a poor historian and admitted to having a poor memory for details.  As such, the examiner noted that his information pertaining to the Veteran's claims was based on his review from medical records as well as the examination findings.  The examiner thereafter documented the Veteran's history of right ear cholesteatoma, and noted review of the January 31, 2007 procedure as well as reporting that there were no complications documented during the procedure, and no mention of direct or indirect injury to or complication involving salivary glands.  Although the examiner noted that postsurgery medical records indicated infection or perforation of the eardrum, these were misdiagnosed as the Veteran did not see an ENT physician for several years following the procedure and he had debris in his ear and also likely due to his inability to give a good history of his ear disease.  

After examination of the Veteran, the VA examiner reported that the Veteran's ear canals were enlarged posteriorly with a moderately large canal-wall-down mastoidectomy bowl.  Further, the Veteran's canal-wall-down mastoid bowls bilateral were full of skin debris, cerumen, superficial fungal debris, and some purulence.  After this was thoroughly cleaned, the examiner noted that the reconstructed tympanic membranes were mildly inflamed and had the appearance of being reconstructed as documented in the operative reports but were otherwise healthy and without infection.  He specifically reported that there was no perforation in either reconstructed ear drum.  Accordingly, he determined that the Veteran did not sustain an additional disability manifested by a perforated right tympanic membrane following the January 2007 surgery.

Additionally, following examination of the Veteran, the VA examiner diagnosed the Veteran with aptyalism and concluded that decreased salivary flow is a known and expected outcome after a canal-wall down mastoidectomy.  This is because the chorda tympani nerve that travels across the ear drum must be removed/cut in the normal course of the procedure.  Further, the chorda tympani nerve carries stimulatory impulses (efferents) to the to the submandibular salivary glands, and submandibular salivary gland function on the same side is expected to be lost after the procedure.  This loss of salivary flow could be permanent or temporary as other nerves begin to assume the function of the cut nerve.  Based on these findings, the examiner opined that it is at least as likely as not that the Veteran suffered disability of salivary gland function as a result of the January 2007 surgical procedure.  However, the examiner reported that the loss of submandibular flow appeared to have resolved completely sometime in the past year based on the Veteran's subjective history of improvement over the last year, and the examination findings which revealed normal clear saliva from the bilateral submandibular ducts and bilateral parotid ducts.  Moreover, the examiner opined that any additional disability relating to the impaired salivary gland, to include salivary flow from the submandibular glands, was a known outcome of the surgery.  The examiner's rationale for his finding was based on his review of the medical evidence of record and examination findings that the Veteran had the correct procedure for his disease (cholesteatoma) and it appeared to have been performed well and performed within the standard of care.  Also, the outcome of decreased salivary flow following the January 2007 procedure was a normal, expected, and foreseeable outcome of the surgery correctly performed.  In this regard, the Board notes that "loss of taste on the side of the tongue" is listed as a risk of the treatment/procedure on the Veteran's informed consent form.

The April 2015 VA examination was based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's medical history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].    

The Veteran has not submitted a medical opinion to contradict the VA examiner's opinions.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. § 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past, has presented no clinical evidence that he had additional disabilities, in particular a severed salivary gland and right perforated tympanic membrane, which were not reasonably foreseeable due to VA's treatment related to his tympanoplasty and mastoidectomy in January 2007, or that an additional disability was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care.  

The Board finds that the Veteran as a lay person is not competent to base such a determination.  Such opinion requires specific medical training in the field of otolaryngology and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training in the field of otolaryngology to render medical opinions, the Board must find that his contention with regard to his claimed additional disabilities were caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or was due to an event not reasonably foreseeable to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See also 38 C.F.R. § 3.159(a)(1) (2015) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claims are not competent evidence that he has additional disability which was caused by the carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing medical care or was due to an event not reasonably foreseeable.  

To the extent that the Veteran contends that he underwent the January 2007 tympanoplasty and mastoidectomy without informed consent, the Board observes that his informed consent form dated prior to the procedure is associated with the claims folder.  Pertinently, the informed consent form was signed by the Veteran.  Crucially, consent may be express (given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b).  See 38 C.F.R. § 3.361(d)(1)(ii).  As such, to the extent that the Veteran asserts that he did not provide informed consent, the Board finds his contentions are not credible in light of the evidence contained in contemporaneous treatment records indicating that the Veteran was informed of the risks involved with the surgery and chose to have the procedures.  There is no credible evidence to suggest that the treatment the Veteran received was performed without the Veteran's informed consent.  

In this case, the competent and probative evidence establishes that the Veteran does not have additional chronic disability manifested by a right perforated tympanic membrane as a result of January 2007 tympanoplasty and mastoidectomy.  Also, while he had an additional disability of an impaired salivary gland resulting in a lack of saliva, this disability was not due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, nor was the claimed disability unforeseeable, given the Veteran's known diagnoses for which VA treatment was rendered.  38 U.S.C.A. § 1151 (West 2014).

In sum, the Board finds that the preponderance of the evidence is against the claims.  There is no doubt to be resolved.  Consequently, the benefits sought on appeal are denied. 

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a severed saliva gland is denied.
 
Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a right perforated tympanic membrane is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


